Upon the humble Petition of The Reverend Alexander Garden Rector of St. Philips Charles Town and of John Guerard of the same place Merchant, Guardians of the Person and Estate of David Guerard of Charles Town this day preferred to this Court, and on Motion of the Counsel for the Petitioners in that behalf, and for the Reasons in their Petition Set forth; It was Prayed, That the Petitioners may by the direction of this Honorable Court be authorized to erect on the Corner Lot of Land of the Said David Guerard fronting to the East on the Bay, and to the North on Broad Street a Building of One Story with Brick and other proper Materials, but so Substantial as that hereafter other Stories may be erected thereon, but to be covered with a light Roof which may hereafter be easily removed for the Benefit and Advantage of the said David Guerard’s Estate, Which the Court held reasonable and Doth Order the same accordingly;
Alexr Stewart Deputy Register in Chancery